DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between the device and method, as set forth in the Office action mailed on 07/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of process and making and product made is withdrawn.  Claims 13-19, directed to a process of making the allowable PMUT device is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches piezoelectric micromachined ultrasonic transducer (PMUT) device comprising: a wafer; an active layer comprising a piezoelectric stack; an intermediate layer having a cavity formed therein, the intermediate layer disposed between the wafer and the active layer such that the cavity is adjoining the piezoelectric stack; a via formed through the active layer and the intermediate layer to reach the wafer; and a metallic layer disposed over the active layer and over surfaces of the via; wherein the intermediate layer comprises an interposing material surrounding the cavity, and further comprises a sacrificial material surrounding the via; wherein the sacrificial material is different from the interposing material; and wherein the metallic layer comprises: a first member at least overlapping the piezoelectric stack; a second member extending from the first member to the cavity through the active layer; and a third member extending into the active layer to contact an electrode within the active layer (see previous office action). However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally filling up a release via passing through the active layer and disposed above the cavity, and not passing through the cavity. 
Additionally, US 2013/0119490 A1 (Harame) teaches a piezoelectric micromachined ultrasonic transducer (PMUT) device comprising: a wafer (102); an active layer (stack in 44) comprising a piezoelectric stack; an intermediate layer (106) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812